DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-8, 10-11, 13-14 and 16 are pending in this application.
Note: Double Patenting rejection withdrawn based on terminal disclaimer filed on 05/11/2021.
Response to Arguments
Applicant’s arguments, see Pages 8-9, filed 05/11/2021, with respect to Claims 1-3, 5-8, 10-11, 13-14 and 16 with respective to “wherein the adjusting the amount of data comprises: determining, by the primary base station according to the offloading information, that a difference between a sequence number of a first PDU that is waiting to be reordered in a reordering window and an upper boundary of the reordering window is greater than a preset value; and adjusting, by the primary base station, the amount of data that is allocated to the secondary base station, wherein the difference between the sequence number of the first PDU that is waiting to be reordered and the upper boundary of the reordering window is not greater than the preset value”  have been fully considered and are persuasive. The rejections of claims 1-3, 5-8, 10-11, 13-14 and 16 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Jun Li (Reg. #70,074) on 05/18/2021.
Specification (abstract) has been amended as follows: 
ABSTRACT 
(Currently Amended) [[The]]A present invention discloses a data transmission method, a base station, and a wireless communications device, which can ensure normal communication between a terminal and a base station in a multi-stream aggregation scenario. The method includes: receiving, by a primary base station, offloading information sent by a wireless communications device, where the wireless communications device is a secondary base station or a terminal; and adjusting, by the primary base station according to the offloading information, offloading data that is allocated to a multi- stream aggregation base station. The present invention is applicable to the communications field. 

Allowable Subject Matter
Claims 1-3, 5-8, 10-11, 13-14 and 16 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 

Gao et al. (US 2014/0204771 A1), which directed to a local wireless access network node receives a request to offload at least a portion of data traffic for a user equipment from a macro wireless access network node to the local wireless access network node, where the user equipment is to maintain a wireless connection to the macro wireless access network node after the offload. The local wireless access network node sends a response to indicate whether the local wireless access node has accepted or denied the request; 
None of these references, take alone or in combination, teaches the claims as, “wherein the adjusting the amount of data comprises: determining, by the primary base station according to the offloading information, that a difference between a sequence number of a first PDU that is waiting to be reordered in a reordering window and an upper boundary of the reordering window is greater than a preset value; and adjusting, by the primary base station, the amount of data that is allocated to the secondary base station, wherein the difference between the sequence number of the first PDU that is waiting to be reordered and the upper boundary of the reordering window is not greater than the preset value” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GUANG W. LI
Primary Examiner
Art Unit 2478


May 19, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478